—Appeal from an order of Supreme Court, Niagara County (Lane, J.), entered June 7, 2001, which, inter alia, denied the cross motion of defendants AES Corporation, AES Eastern Energy LP, and AES Somerset for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is modified on the law by denying plaintiffs motion and granting that part of the cross motion of defendants AES Corporation, AES Eastern Energy LP, and AES Somerset for summary judgment dismissing the Labor Law § 240 (1) claim against them and dismissing that claim against them and as modified the order is affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages for injuries he allegedly sustained when the handrail he was using to climb through a manway detached, causing him to fall just under 2V2 feet to the floor. We agree with AES Corporation, AES Eastern Energy LP, and AES Somerset (defendants) that Supreme Court erred in granting plaintiffs motion for partial summary judgment on the issue of liability under Labor Law § 240 (1) and should have granted that part of defendants’ cross motion for summary judgment dismissing *863that claim. Plaintiff was not subject to any “exceptionally dangerous conditions posed by elevation differentials,” nor is the handrail one of the types of safety devices enumerated in the statute (Misseritti v Mark IV Constr. Co., 86 NY2d 487, 491, rearg denied 87 NY2d 969; see, Labor Law § 240 [1]). Plaintiffs accident resulted from the usual and ordinary dangers of the workplace and not from a hazard contemplated by Labor Law § 240 (1) (see generally, Rocovich v Consolidated Edison Co., 78 NY2d 509, 514-515). We therefore modify the order accordingly. We have examined defendants’ remaining contention and conclude that it lacks merit.
All concur except Green, J.P., and Scudder, J., who dissent in part and vote to affirm in the following memorandum.